DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 5/6/22 is acknowledged.

Claim Status
Claims 2, 11, 15, 17, and 24-30 are cancelled. Claims 1, 3-10, 12-14, 16, and 18-23 are pending. Claims 16 and 18-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/6/22.
Claims 1, 3-10, and 12-14 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statement filed on 5/6/22 has been considered.  A signed copy is enclosed.
Notably, the disclosure statement filed lists a Search Report. The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper." Therefore, the references cited in the Search Report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e). See MPEP § 609.05(a). 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 

	
Specification
Hyperlinks
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10, and 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.”
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicants were in possession of the claimed genus.
The instant claims are drawn to a method for detecting or predicting a postprandial blood or plasma insulin response to a foodstuff in a subject, said method comprising obtaining a first and second saliva samples before and after ingestion of a foodstuff, measuring the insulin levels in the two samples, and “characterizing” the subject’s blood or plasma insulin level based on a difference between the two samples’ insulin level. The method can have additional samples, or specific time for sample collection, and insulin levels in saliva can be compared to reference data sets. The meals can be high or low carbohydrate meals. 
The claimed method is inadequately described because the claims do not fully describe the required method because there are no steps set forth for “characterizing” the insulin levels and thresholds or other criteria have not been claimed that can differentiate between different outcomes. The claims merely require a determination of whether the two samples have a difference in insulin levels. However, there are no instructions about how to make this comparison, whether the samples must be normalized, the method for measuring the insulin levels, or how to correlate these measurements to a blood or plasma insulin response. The instant claims do not fully describe the required method, or present any form of specific threshold or other standards that would allow the method to achieve the required function. The specification provides no specific description of the steps involved, other than a generic introduction of possible assays that may work in the intended method. The specification further does not establish a reasonably specific threshold measurement, or specific units for the threshold, that can be used to compare the insulin levels. Thus the method described by the instant specification encompasses an overly broad genus, and there is no correlation between the steps of the method and the functional outcome. Therefore, the specification provides insufficient written description to support the genus encompassed by the claims.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.) 
The skilled artisan cannot envision the steps, specific assay methods and specific measurement thresholds that are required to establish specific status outcomes. In general, the art regarding establishing biomarkers is unpredictable. Waiker et al (J Am Soc Nephrol. 2012 January; 23(1): 13–21) teach that although diagnostic tests are judged based on their ability to classify individuals according to disease status, the actual disease status is often not known with certainty in clinical medicine. Waiker et al describe the specific example of predicting myocardial infarction, which is ultimately a pathologic diagnosis. While testing blood biochemical markers is accepted as a marker of potential myocardial infarction, few diagnostic tests enjoy acceptance as biomarkers (see page 2). This is particularly a problem when the new test is being compared to an imperfect standard test, such as serum creatinine (see page 1). In non-creatinine based endpoints for biomarkers, such as the ferritin of the instant claims, Waiker et al teach that the biomarker may be associated with mortality or another long-term outcome because of an association with sepsis or inflammation, without being reflective of actual kidney injury (see page 10). It is also important to note that Waiker et al discuss the necessity of specific thresholds. Waiker et al describe that the measurement of ferritin is used in clinical practice to diagnose iron deficiency, but the test can result in misclassification of disease status, and this may be specifically due to exclusion of certain intermediate values that may have led to an overestimation of the accuracy of other biomarkers. This indicates that the threshold established for any given biomarker to describe any particular disease is critical for establishing the accuracy of the biomarker to predict disease (see page 8). The disclosure fails to resolve the specific methods, the specific thresholds, or the correlation of ghrelin with any specific disease state. Because the genus may be so highly variant, the examples provided, as well as the generic terms of “risk stratification”, “status of a pneumonia and…heart failure”, "assay method" and “correlation” is insufficient to describe the genus, even when considered in light of the general knowledge in the art. 
Further, Mayeux (NeuroRx. 2004 Apr;1(2):182-8) teaches that while biomarkers provide a dynamic and powerful approach to understanding a spectrum of diseases, variability is a major concern in biomarkers (see abstract).  Biomarkers are subject to critical timing regarding sample collection, storage conditions, and adequate laboratory handling (see Table 2). For example, Gupta et al (J Oral Maxillofac Pathol 2017;21:334-9) teach that the outcome of various studies with salivary markers related to diabetes, such as glucose, were wildly variable between study procedures (see e.g. page 336 left column).  Further, normal ranges are often difficult to establish, given interindividual variability, tissue localization, reliability of the biomarker measurements, and persistence of the biomarker (see pages 187-188). This is also true in salivary biomarkers, for which Perez-Ros et al (Diagnostics 2021, 11, 453) teach that the heterogeneity of the studies analyzed in terms of type of diabetic population, together with the different ways results are presented by the authors, from how the saliva sample is collected to how the salivary amylase is expressed and what they really want to measure (concentration, secretion or activity), means that comparison of the results is difficult (see page 15).  This indicates that practicing a method relying on a salivary protein marker such as insulin is highly dependent on the steps used, the conditions of the testing, and accounting for interindividual variability to establish comparisons like shown in the instant claims. The instant invention does not set forth steps or means for comparison, and therefore the method is inadequately described. Applicant has not provided sufficient structure (i.e. steps) to correlate with the required outcome, and a representative number of species for the method have not been presented that would allow one of skill in the art to practice the invention without at least some experimentation to identify the actual steps of the method. 
Adequate written description requires more than a mere statement that is part of the invention. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chungai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence. 
The University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that: …To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus an Applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2dat1966. 
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow person of ordinary skill in the art to recognize that he or she invented what is claimed’”. The courts have decided: the purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the Applicant must convey with reasonable clarity to those skilled in the art, that as of the filing date sought, he or she was in possession of the invention. The invention is for purposes of the “written description” inquiry, whatever is now claimed. See Vas-Cath, Inc v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). 
Furthermore, the written description provision of 35 USC §112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. Moreover, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has the Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed. 
Therefore for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “detecting or predicting a postprandial blood or plasma insulin response to a foodstuff in a subject.” This phrase renders the claim scope indefinite. “Detecting” would indicate measurement of the blood or plasma insulin response, but there is no detection that occurs in either blood or plasma. The claims depending from claim 1 are also rejected because they do not remedy the deficiency. 
Claim 1 requires that the method “detect or predict” post prandial blood or plasma levels, however, no steps are actually set forth to correlate the salivary insulin to the blood or plasma levels. Therefore, the scope of the claims are indefinite. The claims depending from claim 1 are also rejected because they do not remedy the deficiency. 
Claim 8 recites the limitation "the physiological profile."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-10, and 12-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, which are recited at a high level of generality, provide conventional assays and samples that do not add meaningful limits to practicing the law of nature and abstract idea. 
	Based upon an analysis with respect to the claim as a whole, the claims are determined to be directed to a law of nature/natural principle an abstract idea. The instant claims recite a method of detecting or predicting a postprandial blood or plasma insulin response to a foodstuff in a subject, said method comprising obtaining a first and second saliva sample, measuring salivary insulin, then characterizing the blood’s blood or plasma insulin level based on a difference between the first and second levels of salivary insulin. The relationship between the recited biomarkers of salivary insulin and likelihood of a postprandial blood or plasma insulin response is a natural principle, which is a judicial exception. This method describes correlation of a particular biomarker with a particular natural disease state, which is comparable to concepts identified by the Supreme Court in Mayo. (see Mayo 101 USPQ2d at 1966).  Further, the use of the correlation to determine likelihood of PV progression could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., the mental comparison in Ambry Genetics, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams).
	A claim that focuses on the use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. See Mayo 101 USPQ2d at 1966.  Adding steps to a natural biological process that only recite well-understood, routine, conventional activity previously engaged in by researchers in the field would not be sufficient.  See id. At 1966, 1970.  The claims identifies a body sample type for testing, subjects to be tested, and a measurement of insulin levels in saliva. The identification of sample types and subjects from which the samples are to be collected is routine in the art of medical testing. As stated in MPEP 2106.05(d), the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Determining the level of a biomarker in blood by any means has been determined as one of the well-understood, routine, conventional activity: see Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017). Regarding the assays to detect gene expression products, the assays claimed are routine in the art for measuring the claimed biomarker. This is acknowledged by the instant specification, which states that "This step of measuring insulin in saliva may be performed by any means available in the art and may include in vivo, in vitro and immunological methods.” (see paragraph [0084] of the published application). Therefore, the additional features of the claims (i.e., measuring the level of the recited biomarkers, and identifying the source of the sample for screening) do not ensure that the claims amount to significantly more than the natural principle itself.  The claims use conventional means to observe a natural correlation and therefore the steps of the claimed methods are not sufficient to transform unpatentable natural correlations into patentable applications of those regularities. This is also supported by the findings of the in Ariosa Diagnostics, Inc. v. Sequenom, Inc., 115 USPQ2d 1152 (Fed. Cir. 2015), wherein the Federal Circuit held that claims that measure biological substances using methods that are routine and conventional do not amount to more than reliance on a correlation that is a law of nature for patentability.  
The question of whether identification of the patient population amounts to significantly more than the judicial exception is addressed in Mayo Collaborative Serv. v. Prometheus Labs., Inc., 566 U.S. _, 132 S. Ct. 1289, 1293-94, 101 USPQ2d 1961, 1965-66 (2012) (citing Diehr, 450 U.S. at 187, 209 USPQ at 7), when the Supreme Court determined that process claims reciting a correlation may inhibit further discovery by improperly tying up future use of laws of nature, even though the laws of nature at issue are narrow laws that may have limited applications.  After measurement of the correlation, the claims can tie up a doctor's subsequent treatment decisions, whether treatment does or does not change in light of inference the doctor has drawn using disclosed correlations, since the claims threaten to inhibit development of more refined treatment recommendations that combine the patentee's correlations with later discovered features, and since the correlation step of the claims is set forth in highly general language covering all processes that make use of the correlation. Further, the steps simply refer to a relevant patient population, which is a pre-existing audience; doctors wish to determine whether a particular patient has a disease, or if the disease has/has not progressed. The claims inform a relevant audience about certain laws of nature; and additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community, and those steps, when viewed as a whole, add nothing significant beyond the sum of the parts taken separately. Even though the laws of nature at issue are narrow laws that may have limited applications, the claim does not amount to significantly more than the natural law itself. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fekete et al (Biochemistry and Molecular Biology International, July 1993, 30(4), pp. 623-629; provided by Applicant in IDS filed 5/6/22).
The instant claims are drawn to a method for detecting or predicting a postprandial blood or plasma insulin response to a foodstuff in a subject, said method comprising obtaining a first and second saliva samples before and after ingestion of a foodstuff, measuring the insulin levels in the two samples, and “characterizing” the subject’s blood or plasma insulin level based on a difference between the two samples’ insulin level. The method can have additional samples, or specific time for sample collection, and insulin levels in saliva can be compared to reference data sets. The meals can be high or low carbohydrate meals. 
Regarding the limitations of instant claims 1 and 3, Fekete teaches a study with nine healthy volunteers that were tested before (i.e. “basal”) and after eating a test meal (i.e. “meal”) (see e.g. page 625). As shown in Figure 2 on page 626, both plasma and salivary insulin were measured over time. These values were plotted out in Figure 3 on page 627 to show that a direct correlation existed between salivary and plasma insulin levels.  Several samples were collected at least 30 minutes after ingestion of the meal (see e.g. Figure 2, page 626). 
Regarding the limitations of instant claims 4 and 5, Figure 2 of Fekete (see e.g. page 626) shows that additional samples were taken after ingestion of the meal, including at 20, 60, 90, 120, 150, and 180 minutes after ingestion. These are all within about 3 hours of ingestion. 
Regarding the limitations of instant claims 6 and 9, the measurement included detection of plasma insulin levels at the same time (see e.g. Figure 2), which was used to compare to the salivary measurements in Figure 3, and provided evidence of a positive correlation between salivary and plasma insulin levels (see e.g. page 627). 
Regarding the limitations of instant claim 8, the scope of the claim is indefinite, so for the purposes of examination, the claim is interpreted as depending from claim 1. Several measurements were made about physiological profile of the subjects, including BMI and age (see e.g. page 624). 

Claim(s) 1, 3-7, and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Messenger et al (Journal of Endocrinology (2003) 177, 407-412; provided by Applicant in IDS filed 5/6/22).
The instant claims are drawn to a method for detecting or predicting a postprandial blood or plasma insulin response to a foodstuff in a subject, said method comprising obtaining a first and second saliva samples before and after ingestion of a foodstuff, measuring the insulin levels in the two samples, and “characterizing” the subject’s blood or plasma insulin level based on a difference between the two samples’ insulin level. The method can have additional samples, or specific time for sample collection, and insulin levels in saliva can be compared to reference data sets. The meals can be high or low carbohydrate meals. 
Regarding the limitations of instant claims 1 and 3, Messenger teaches a study with twelve healthy volunteers that were tested before and after eating a test meal (see e.g. page 408). As shown in Figure 3on page 409, both plasma and salivary insulin were measured over time. These values were plotted out in Figure 3 on page 409 to show that a direct correlation existed between salivary and plasma insulin levels.  Several samples were collected at least 30 minutes after ingestion of the meal (see e.g. Figure 3, page 409). 
Regarding the limitations of instant claims 4 and 5, Figure 3 of Messenger (see e.g. page 409) shows that additional samples were taken after ingestion of the meal, including at 15, 30, 45, 60, 75 and 90 minutes after ingestion. These are all within about 3 hours of ingestion. 
Regarding the limitations of instant claims 6 and 9, the measurement included detection of plasma insulin levels at the same time (see e.g. Figure 3), which was used to compare to the salivary measurements in Figure 3, and provided evidence of a positive correlation between salivary and plasma insulin levels (see e.g. page 409). 
Regarding the limitations of instant claim 7, the comparison data was both the pre-meal measurements as shown in Figure 3, as well as “sham-fed” individuals that did not ingest food, but merely had it in their mouths, as a control for salivary hormone production (see e.g. page 408). 
Regarding the limitations of instant claim 8, the scope of the claim is indefinite, so for the purposes of examination, the claim is interpreted as depending from claim 1. Several measurements were made about physiological profile of the subjects, including BMI and age (see e.g. page 408). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutniak et al (Diabetes Care, Vol. 9, No. 3, May-June 1986) in view of Fabre et al (Endcr Connect. 2012 Aug 30; 1(2): 58-61; provided in previous Office Action mailed 1/7/22).
The instant claims are drawn to a method for detecting or predicting a postprandial blood or plasma insulin response to a foodstuff in a subject, said method comprising obtaining a first and second saliva samples before and after ingestion of a foodstuff, measuring the insulin levels in the two samples, and “characterizing” the subject’s blood or plasma insulin level based on a difference between the two samples’ insulin level. The method can have additional samples, or specific time for sample collection, and insulin levels in saliva can be compared to reference data sets. The meals can be high or low carbohydrate meals.
Gutniak teaches a study of six healthy and six non-insulin dependent diabetes patients (see e.g. page 244). Blood samples were taken and glucose and insulin were measured (see e.g. page 245). The blood samples were collected 20 minutes prior to a meal, then at 20, 40, 60, 80, 100, and 120 minutes after the meal (see e.g. Figure 1, and page 245).  The ages and weights of the non-diabetic and diabetic populations were collected, and at least weights were similar (see e.g. page 244). The subjects were fed a low carbohydrate meal (26%) or a high carbohydrate meal (51%) ( see e.g. page 245). The results of the glucose and insulin tests were compared, showing that diabetic patients had differences in insulin between high and low carbohydrate meals (see e.g. figure 1), while diabetic patients had the same levels for both meals (see e.g. figure 2). 
Gutniak does not disclose testing by using a salivary sample to predict blood insulin levels, and does not identify specific factor by which to multiple the results. 
Fabre teaches testing of insulin levels in saliva and blood samples collected in children 6-14 years old, for which various physiological parameters were measured (see e.g. page 2-4). Fabre validated the test by comparing serum and salivary insulin levels (see e.g. Figure 1). The correlations between salivary and serum insulin were also seen in healthy individuals, diabetic patients, and non-diabetic obese patients (see e.g. page 3-4 and 4-4). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify testing protocol of Gutniak for determining serum for comparison after high and low carbohydrate meals by exchanging a blood based method for a saliva based method. As taught by Fabre, saliva is a useful sample for sourcing hormone levels because saliva offers a noninvasive and stress free alternative to serum collection (see e.g. abstract). The method also may have utility for fasting insulin levels (see e.g. page 4-4). Fabre also demonstrates the positive correlation between insulin levels in saliva and in serum (see e.g. page 3-4 and 4-4). Additionally, one of skill in the art would be able to engage in routine optimization to identify the best calculation method for normalizing the data using multipliers for each type of meal. Taken together, one of skill in the art would conclude that use of the saliva offers an easier and less invasive way to collect samples for measurement that would allow a medical practitioner to monitor blood or plasma insulin levels while also reducing pain for patients and likely increasing compliance. It would be expected, absent evidence to the contrary, that performing the method of Gutniak would not only be feasible, but desirable given the advantages for saliva testing.  These advantages provide the motivation to make the aforementioned modification of the method of Gutniak, based on the teachings of Fabre, with a reasonable expectation of success. 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that if a technique has been used to improve one method,  and a person of ordinary skill would recognize that it would be used in similar methods in the same way, using the technique is obvious unless its application is beyond that person’s skill. It would be obvious to apply a known technique to a known product to be used in a known method that is ready for improvement to yield predictable results. Thus, the combination of prior art references as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.            
Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        7/2/22